DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 19, 2019, December 09, 2020 and January 29, 2021 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on June 24, 2021 is acknowledged.
Claims 6-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 1R2 or 1R6 or 1R67 in Fig. 10 or in Fig. 11 as described in the specification, para. [0063], “formed between the through holes 1R2 and 1R6 of the electrical steel sheet ES”, further, “connecting the through holes 1R2 and 1R7 (see FIG. 10)”; and “a work portion of the metal plate” (claim 1, line 4). Any structural detail that is essential for a proper understanding of the disclosed invention should 


Specification
The abstract of the disclosure is objected to because undue length.  Current abstract is more than 150 words. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 	Line 2 recites “forming a first pilot hole in a metal plate by a first punch;” Specification para. [0056] describes “sheet ES is planked by the punch 1A1 (first punch, seventh punch)” which is confusing whether this is first punch or a seventh punch.  

Line 7 recites “press-fitting the worked portion of the metal plate into the metal 10plate;” which is unclear and confusing. Line 3 recites “a metal plate”. It is unclear how “the worked portion” from the metal plate recited in line 3 does press fit into the same metal plate. 

The recited limitation in line 7 “a worked portion” renders claim indefinite. Para. [0063] specifics “A worked area 1R8 (worked portion) is thus formed between the through hole 1R2 and 1R6 of the electrical sheet… ”Further, “The worked area 1R8 is obtained by lancing or …… the through holes 1R2 and 1R7 (see Fig. 10)”. It is confusing the through hole is 1R6 or 1R7. Furthermore, there is no part marked as 1R2 or 1R6 in Fig. 10. It is unclear where the recited “worked portion” is (see Drawing objection for Fig. 10 and Fig. 11 above).  
 
Line 11 recites the limitation “a region” which renders claim indefinite.  Since the specification does not provide any standard for “a region” or specification fails to provide where “a worked portion” is, one of ordinary skill in the art could nevertheless ascertain the scope of the claim and hence the claim is indefinite. 

Lines 5-6 and 13-14 recite the limitation “to position the metal plate” which is confusing. It is unclear where the metal plate is positioning. 

Claim 2:	lines 2-3 recites the limitation “the second pilot 20hole having an outer shape larger than that”, which renders claim indefinite. It is unclear how the recited “pilot hole” has “an outer shape”? Would this be a circular, rectangular, square of any other shape? Further, the recited limitation “that coincides with the first pilot hole” is vague and confusing. It is unclear what is coinciding with the what. Would third punch or second pilot hole or first pilot hole be coinciding? In other words, would this be forming the diameter of second pilot hole larger than the first pilot hole with the third punch?
Claim 4: 	the limitation “held by a rotatable die holder” in lines 5-6 and in 12 renders claim indefinite. Specification fails to provide a description of “a rotatable die holder” that one of ordinary skilled in the art would be able to predict the structure of the claimed invention from the recitation of its function. 
Claims 2-5 depend on claim 1. Therefore, claims 1-5 are rejected. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps: “forming a worked portion of the metal plate by a second punch” and “press-fitting the worked portion of the metal plate into the metal plate;”  See MPEP § 2172.01.  The omitted steps are:  
Removing the work portion from the metal plate; placing the removed work portion onto a predetermined area on the metal plate; etc. 
Speciation fails to provide a description on how “a worked area” is obtained and hence the recited step in line 7 “forming a worked portion” being incomplete. Though para. [0063] specifics “A worked area 1R8 (worked portion) is thus formed between the through hole 1R2 and 1R6 of the electrical sheet… ”, and “The worked area 1R8 is obtained by lancing or …… the through holes 1R2 and 1R7 (see Fig. 10)”, which is confusing whether the through hole is 1R6 or 1R7. Furthermore, there is no part marked as 1R2 or 1R6 or 1R7 in Fig. 10. It is unclear where the recited “worked portion” is (see Drawing objection for Fig. 10 and Fig. 11 above).  
The recited step in line 7 “press-fitting the worked portion of the metal plate into the metal 10plate;” being incomplete. Line 3 recites “a metal plate”. It is unclear how “the worked portion” of a metal plate recited in line 3 does press fit into the same metal plate. 
 Such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention. See MPEP § 2172.01.
Claims 2-5 depend on claim 1. Therefore, claims 1-5 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi (JP2016226109).
Regarding claim 1, Tadashi teaches,
  A method of manufacturing a stacked core (Fig. 2), the method comprising:  
5forming a first pilot hole (pilot hole 24, Fig. 5, para. [0020]) in a metal plate (steel plate 16) by a first punch (caulking stage KS1, Fig. 3, para. [0020]); 
forming a worked portion of the metal plate by a second punch (V-shaped caulking portions 23 in each row are formed on the portion of the double striped steel plate 16, para. [0019]), in a state in which a first pilot pin is inserted (pilot pin inserted into these pilot holes, see para. [0022]) into the first pilot hole to position the metal plate; 
press-fitting the worked portion of the metal plate into the metal 10plate (by press-fitting into the V-shaped caulking portion 23 of the stator punching plate 4, the stator is coupled to the laminated state, para. [0019]); 
forming a second pilot hole (pilot hole 25, Fig. 5, para. [0022]) in the metal plate by a third punch (caulking stage KS2), after press-fitting the worked portion of the metal plate (two circular caulking portions 26 are formed on both strip-shaped steel, para. [0023]); and 
forming a blanked member (two strip steel plates 16 are sheared in the processing stages S1 to S3, para. [0024]) by blanking a region of the metal plate including the worked portion by a fourth punch, in a state in which 15a second pilot pin is inserted into the second pilot hole to position the metal plate (the two pilot pins has a pilot hole 25, see para. [0022]).  

Though, Tadashi does not explicitly teach a worked portion of metal plate or inserting a pilot pin in first pilot hole, Tadashi teaches in para. [0021-0023] that, by press-fitting into the V-shaped caulking portion 23 of the stator punching plate 4, the stator is coupled to the laminated state and inserting pilot pin into pilot hole 25, in which, one skilled in the art would understand that, the worked portion formed at the processing stage S3 by press-fitting onto the metal plate and to insert pilot pin in pilot holes. Therefore, in view of the teachings from Figs. 3-5 and para. [0021-0023], it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a worked portion by punching V-shaped caulking portions during stages S1 to S3 so that the working method can be optimized during the manufacturing of a laminated core. 

Regarding claim 2, Tadashi further teaches,
wherein forming the second pilot hole includes forming, by the third punch, the second pilot 20hole having an outer shape larger than that of the first pilot hole at a position in the metal plate that coincides with the first pilot hole (pilot hole 25 has a circular shape having a larger diameter than that of the prepared hole 24, para. [0022]).  

Regarding claim 5, Tadashi further teaches,
wherein the blanked 25member is formed in each of multiple lines shifted in pitch in a width direction of the metal plate (see Fig. 3, the top group portions are shifted to the left in X direction, compared to the bottom group portions).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tadashi as applied to claim 1 above, and further in view of Arima (US 20150325366).
Regarding claim 3, Tadashi discloses,
forming a slot-corresponding hole (elongated holes 22, para. [0015]) in the metal plate by blanking 25a second region of the metal plate by a fifth punch (die D1 and the punch P1, para. [0015]), the second region corresponding to a slot of a stacked stator core, after forming the first U.S. Patent Application- 41 -FP 7-0860-00US-MHT pilot hole and before forming the worked portion by the second punch; 
Tadashi does not teach forming a center-corresponding hole in the metal plate by blanking a third region in the metal plate by a sixth punch in which a rotor is disposed. However, Arima teaches a method of manufacturing a laminated core by punching a plurality of core pieces in which,
forming a center-corresponding hole (30, Fig. 1A) in the metal plate by blanking a third region in the metal plate by a sixth punch (a sixth process that an inner hole 30 is formed, para. [0033]), the third 5region corresponding to a center hole positioned at a center of a stacked stator core and in which a rotor is disposed, in a state in which a third pilot pin is inserted into the second pilot hole to position the metal plate, after forming the second pilot hole and before forming the blanked member.  

Therefore, in view of the teachings of Arima it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tadashi to add a punching process corresponds to a center hole at the center of the stacked core to positon a rotor core and to add a third pilot pin into the second pilot hole as taught by Tadashi on para. [0022] so that, it enables performing a selectively actuated punching process that selectively switches between an active state and a non-active state of the punching apparatus.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tadashi in view of Arima and further in view of Matsubara (US 20110232076). 
Regarding claim 4, Arima further teaches,
forming a through hole in the metal plate by a seventh punch, before forming the worked portion by the second punch (the process that the caulking through holes 15 are formed and the process that the caulking parts 16 are formed are carried out in separate stations, para. [0033]); 
blanking a blanked rotor member for a stacked rotor core from 15the metal plate by an eighth punch through a die held by a rotatable die holder, after forming the through hole and before forming the worked portion by the second punch (a seventh process that outer configurations of the iron core pieces 11 to 13 are blanked or stamped out to caulk and laminate the iron core pieces 11 to 13 in the die, para. [0033]);

Modified Tadashi does not teach a 20fourth pilot pin inserted into the through hole engaged in an engagement hole in the rotatable die holder. However, Matsubara teaches a laminated core punching apparatus in which, 
stacking the blanked rotor member on another blanked rotor member already blanked from the metal plate, in a state in which a 20fourth pilot pin inserted into the through hole is engaged in an engagement hole in the rotatable die holder to restrain the rotatable die holder from rotating (the rotating die 241, rotating holder 252, and squeeze ring 253, para. [0056]).  

Therefore, in view of the teachings of Matsubara it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tadashi to add a step of forming through hole by the seventh punch and to insert a fourth pilot pin in to the through hole so that to restrain the rotatable die holder from rotating and to selectively operate the die assembly with a stable operation. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Saito (US 20100052463) teaches an apparatus and method for manufacturing a ring core made up of a plurality of separate core plates arranged and stacked in a ring-shaped pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        

/DONGHAI D NGUYEN/Primary Examiner, Art Unit 3729